DETAILED ACTION

This Office Action is in response to the amendment, filed on August 17, 2022.  Primary Examiner acknowledges Claims 1-6, 9, 11-14, and 18-20 are pending in this application, with Claims 1, 4, 9, 11, 13, 18, and 20 having been currently amended, and Claims 7, 8, 10, and 15-17 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
This Objection is repeated from the Non-Final Rejection, mailed on May 19, 2022.  Applicant has provided NO amendments to the abstract of the specification.  The specification as originally filed on June 20, 2019, continues to have ONLY forty-five (45) words; whilst, convention requires the abstract “within the range of 50 to 150 words in length”.  Appropriate correction is still required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by Dryden et al. (4,838,258) or, in the alternative, under 35 U.S.C. 103 as obvious over Dryden et al. (4,838,258) in view of Biederman (2005/0257791). 
As to Claims 1 and 9, Dryden discloses a fitting (Figure 1) comprising a tube (23, “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45) having a proximal end inlet (via 18, “gas machine end of the hose assembly” - “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45; also see: “the anesthetic gas machine 18” Column 2, Lines 20-25) and a distal end outlet (via 17, “the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12.” Column 2, Lines 35-45), the tube (23) having an angled port (24, “It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55) in fluid communication with and disposed adjacent to the proximal end inlet (via 18) or the distal end outlet (via 17). Additionally, Dryden discloses the distal end outlet (via 18) is configured to couple with an inlet (12) of an inhalation mask (11).

Regarding the term “capnography fitting”, Primary Examiner notes this limitation is not positively recited and thus appears to be intended use as the body of the claims does not necessitate or require the use of an explicit “capnography” system.  
Hence, it should be noted that Dryden explicitly teaches the use of a gas sampling device (19).  Explicitly, Dryden states “A gas sampling monitor 19 is shown mounted on top of the gas machine. The gas machine can be any of a variety well know and widely used. Similarly, the monitor can be any conventional monitor suitable for gas sampling.” (Column 2, Lines 25-30); wherein “A gas sample tube inside the hose has a sample entrance end projecting from the patient end adaptor a specified amount, extends through the entire length of the hose to the sampling port where it can communicate with a luer-lock connector and external sampling line to a gas sample monitor or, in another embodiment, the tube itself extends to the monitor.” (Abstract).  Dryden discloses the historical importance of “Taking gas samples from breathing circuits in anesthesia is a well known practice. It is desirable that the sample be taken at the patient. The sampling tube is one of several tubes associated with treatment of a patient. Being small and relatively fragile, the sampling tube is susceptible to damage by pinching or breakage. This is very detrimental when gas samples are relied upon for visual recognition and manual control, or for automatic control of administration of gases or other fluids.” (Column 1, Lines 10-20).  Thus, it is unequivocally clear the device of Dryden can be used or connected to a well known and widely used generic gas sampling monitors, upon which capnography systems are specific to only monitoring carbon dioxide, in order to control the administration of gases or other fluids in the respiratory treatment therapy of a patient. 
Yet, should Applicant respectfully disagree with Primary Examiner’s claim interpretation that Dryden is fully capable of receiving a specific capnography system in correlation with the generic acceptance of gas sampling devices, Primary Examiner presents Biederman which explicitly discloses a patient interface (best seen Figure 1) upon which a capnograph (20) is attached.  Explicitly,  Biederman teaches the “with capnography monitor 20 to aid in quantitative reading of carbon dioxide through means of infrared spectrometry. Capnograph monitors 20 are well known in the art and are commercially available.”, wherein “The capnograph monitor 20 provides for a continuous quantitative measurement of carbon dioxide generally displaying a rhythmical rise and fall in a normal breathing patient where the carbon dioxide level may be measured and displayed.” (Para 0027).  Biederman teaches the benefit of utilizing a capnography system is that it “allows a healthcare provider to monitor the respiratory rate of the patient during the procedure.” (Para 0003).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas sampling monitor of Dryden to be a capnography monitor as taught by Biederman in order to permit the monitoring of the patient’s respiratory rate with respect to the rise and fall of carbon dioxide. 
Regarding the feature of “a rigid tube”, Dryden discloses “The machine end adaptor 23 is typically made of polyvinylchloride.” (Column 4, Lines 25-30).  By convention, “polyvinylchloride” is a well-known polymer material utilized in medical devices to form airways for breathing devices having sufficient rigidity to withstanding cleaning, sanitization, and /or sterilization of the medical devices between patients to prevent contamination.  Additionally, the term “rigid” is a relative concept, whereby Applicant has provided no breadth or scope as to the degree of rigidity (Shore durometer rating) of the tube as compared to another tube of a different material, thickness, etc. that is needed to meet the requirements of the claims.  Still further, as shown in Figure 2 and better seen in the embodiment of Figure 4, the thickness and material composition of the rigid tube (23 of Figure 2 and 32 of Figure 4) is significantly thicker than the corrugated region of tube (17) upon which it connects at the distal end.  This thickness of the rigid tube (23)  imparts a rigidity stronger than that of the corrugated region of the tube (17) to maintain the connection between components of the medical device.  Consequently, the Primary Examiner defined tube (23) is in unequivocally a rigid tube (23) as claimed.  
Regarding the feature of “configured to receive an inhalation gas, and to slidably engage a mixed gas fitting”, Dryden discloses the proximal end inlet (via 18 of 23) receives inhalation gas (from 18, “includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18” Column 2, Lines 20-25) and to slidably engage (as best seen Figure 1, wherein the port of 18 is inserted within the bulbous region of 23 at the connection of 18) with a mixed gas fitting (defined as the port of 18 providing anesthetic gas).  
With respect to the term “mixed gas fitting”, the port of 18 is a mixed gas fitting as anesthetic gas by convention includes oxygen admixed with the anesthetic to sedate the patient.  
Applicant is reminded, although the claims are given their broadest reasonable interpretation consistent with the specification, limitations from the specification are not read into the claims.  It appears the disclosure of the mixed gas fitting as shown in Paragraphs 0077-0079 may be required within the claim listing to make a clear and unmistakable correlation to the breadth and scope of the term “mixed gas fitting”.  Appropriate clarifications are suggested to further provide limitations to the meaning of the term “mixed gas fitting”.  Nevertheless, as the claim listing as currently pending provides no breadth and scope to the term “mixed gas fitting”, the Primary Examiner defined orientation of the proximal end inlet meets the intended use configuration as claimed.
Regarding the feature of “configured to slidably engage directly to an inlet of an inhalation mask”, Dryden discloses the distal end outlet (via 17 of 23) to slidably engage directly to an inlet (via 12 or 13, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines” Column 2, Lines 20-25) of an inhalation mask (11, “patient mask 11”).
With respect to the term “directly”, Applicant is reminded pursuant to MPEP 2111.03 (I) - “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”.  In this case, the intermediary “additional, unrecited elements” between the rigid tube (23) and the inhalation mask (11) are not precluded or excluded by the transitional phrase “comprising”. Consequently, the Primary Examiner defined orientation of the distal end outlet meets the intended use configuration as claimed. 
As to Claim 2, Dryden discloses the angled port (24)  has a diameter smaller than a diameter of the proximal end inlet (via 18) and the distal end outlet (via 17) of the tube (23).  Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 3, Dryden discloses the angled port (24) is disposed at an acute angle (less than 90%) relative to a surface of the proximal end inlet (via 18) of the tube (23). Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 4, Dryden discloses the angled port (24) has an inner surface (23B, best seen Figure 2, “The tube 21, although relatively free inside the corrugated hose 17, is pushed into and attached securely by solvent bond in the tapered hole 23A (FIG. 3) in adaptor 23 so that there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 50-60) and the tube (23)  has an inner surface (via 23A of 23, best seen Figure 2, , “The tube 21, although relatively free inside the corrugated hose 17, is pushed into and attached securely by solvent bond in the tapered hole 23A (FIG. 3) in adaptor 23 so that there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 50-60) configured to receive a sampling tube (21, “The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
Regarding the term “configured to connect to a capnograph device”, although Primary Examiner maintains this limitation is still a recitation of intended use, Primary Examiner notes the modification of Dryden by Biederman, wherein Biederman the “with capnography monitor 20 to aid in quantitative reading of carbon dioxide through means of infrared spectrometry. Capnograph monitors 20 are well known in the art and are commercially available.”, wherein “The capnograph monitor 20 provides for a continuous quantitative measurement of carbon dioxide generally displaying a rhythmical rise and fall in a normal breathing patient where the carbon dioxide level may be measured and displayed.” (Para 0027).  Biederman teaches the benefit of utilizing a capnography system is that it “allows a healthcare provider to monitor the respiratory rate of the patient during the procedure.” (Para 0003).  Thus, the concept of “a capnography device” is congruent with Biederman “capnography monitor 20”.
As to Claim 5, Dryden discloses the sampling tube (21) is flexible (“Tube 21 and tube 31 are made of clear polyvinylchloride thick wall and two inches longer than the hose, and arranged in a spiral or serpentine arrangement as shown, so the tube merely unwinds and or straightens to accommodate stretching of hose 17, without tensile loading the tube at either the patient end attachment clip or machine end attachment to the adaptor. The tube is made an additional inch longer where used with the 60 inch hose.” Column 3, Lines 50-60) and extends (“The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). out from the distal end outlet (via 17) of the tube (23).
As to Claim 6, Dryden discloses the inner surface (23B) of the angled port (24) has threading disposed thereon (“It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55). By convention, luer-locks include a threaded connection - e.g. Luer lock fittings are securely joined by means of a tabbed hub on the female fitting which screws into threads in a sleeve on the male fitting.
As to Claim 11, Dryden discloses an inner surface (23B) of the angled port (24) is configured to slidably receive at least a portion of a sampling tube (21), which is configured to extend from the distal end outlet (via 17) into the inlet (12) of the inhalation mask (11).  Additionally, Dryden discloses an inner surface (23B) of the angled port (24) is configured to slidably receive at least a portion of a sampling tube (21), which is configured to extend from the distal end outlet (via 17) into the inlet (12) of the inhalation mask (11).

As to Claim 12, Dryden discloses the angled port (24) is configured to couple with a luer fitting and an internally threaded cap (25). (“It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55). By convention, luer-locks include a threaded connection - e.g. Luer lock fittings are securely joined by means of a tabbed hub on the female fitting which screws into threads in a sleeve on the male fitting.
As to Claim 13, please see the rejection of Claim 1.  The difference between Claim 1 and 13 is feature by which “the distal end outlet configured to engage an inlet of a nasal mask.”  Dryden discloses the distal end outlet (via 17) is configured to engage an inlet (12) of the nasal mask (11).
Regarding the feature of “configured to receive an inhalation gas, and to slidably engage a mixed gas fitting”, Dryden discloses the proximal end inlet (via 18 of 23) receives inhalation gas (from 18, “includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18” Column 2, Lines 20-25) and to slidably engage (as best seen Figure 1, wherein the port of 18 is inserted within the bulbous region of 23 at the connection of 18) with a mixed gas fitting (defined as the port of 18 providing anesthetic gas).  
With respect to the term “mixed gas fitting”, the port of 18 is a mixed gas fitting as anesthetic gas by convention includes oxygen admixed with the anesthetic to sedate the patient.  
Applicant is reminded, although the claims are given their broadest reasonable interpretation consistent with the specification, limitations from the specification are not read into the claims.  It appears the disclosure of the mixed gas fitting as shown in Paragraphs 0077-0079 may be required within the claim listing to make a clear and unmistakable correlation to the breadth and scope of the term “mixed gas fitting”.  Appropriate clarifications are suggested to further provide limitations to the meaning of the term “mixed gas fitting”.  Nevertheless, as the claim listing as currently pending provides no breadth and scope to the term “mixed gas fitting”, the Primary Examiner defined orientation of the proximal end inlet meets the intended use configuration as claimed.
Regarding the feature of “configured to slidably engage directly to an inlet of an inhalation mask”, Dryden discloses the distal end outlet (via 17 of 23) to slidably engage directly to an inlet (via 12 or 13, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines” Column 2, Lines 20-25) of an inhalation mask (11, “patient mask 11”).
With respect to the term “directly”, Applicant is reminded pursuant to MPEP 2111.03 (I) - “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”.  In this case, the intermediary “additional, unrecited elements” between the rigid tube (23) and the inhalation mask (11) are not precluded or excluded by the transitional phrase “comprising”. Consequently, the Primary Examiner defined orientation of the distal end outlet meets the intended use configuration as claimed. 
As to Claim 14, please see the rejection of Claim 2.  Dryden discloses the angled port (24)  has a diameter smaller than a diameter of the proximal end inlet (via 18) and the distal end outlet (via 17) of the tube (23).  Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden et al. (4,838,258) in view of Wondka (2005/0005936).
As to Claim 18, please see the rejection of Claim 1.  The difference between Claim 1 and Claim 18 is the addition of a kit, wherein the kit includes instructions for assembling the kit for capnography monitoring.
Wondka teaches a medical device having a kit including instructions for the medical device (Para 0074) as well as the components and accessories to retain operation of the device (“spare battery 602 and wall charger 640, cleaning supplies 645” Para 0074).  Additionally, it should be noted Wondka’s medical device (best seen Figure 13) includes “Shown on the suction side is a vacuum source inlet connector 611, a vacuum reservoir or vacuum generation pump 612, a vacuum level regulation valve 613, an on-off control valve 614, vacuum pressure pilot pressure valve 615, a check valve 617, pressure sensor 618 and CO.sub.2 sensor 619.” (Para 0073) for the purpose of addressing both the positive pressure gas delivery and negative pressure gas removal through the medical device. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the capnography monitoring device of Dryden to include the use of a kit including instructions, components, and accessories, as taught by Wondka, in order to retain the operation of the device. 
As to Claim 19, the modified Dryden, specifically Dryden discloses the sampling tube (21) is flexible (“Tube 21 and tube 31 are made of clear polyvinylchloride thick wall and two inches longer than the hose, and arranged in a spiral or serpentine arrangement as shown, so the tube merely unwinds and or straightens to accommodate stretching of hose 17, without tensile loading the tube at either the patient end attachment clip or machine end attachment to the adaptor. The tube is made an additional inch longer where used with the 60 inch hose.” Column 3, Lines 50-60) and extends (“The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). out from the distal end outlet (via 17) of the tube (23).
As to Claim 20, modified Dryden, specifically Wondka, teaches a medical device (best seen Figure 13) includes “Shown on the suction side is a vacuum source inlet connector 611, a vacuum reservoir or vacuum generation pump 612, a vacuum level regulation valve 613, an on-off control valve 614, vacuum pressure pilot pressure valve 615, a check valve 617, pressure sensor 618 and CO.sub.2 sensor 619.” (Para 0073) for the purpose of addressing both the positive pressure gas delivery and negative pressure gas removal through the medical device. It should be noted the vacuum source (vacuum reservoir or vacuum generation pump 612) is connected via vacuum hose tubing as seen in Figure 13 to both the “suction side is a vacuum source inlet connector 611” and “CO.sub.2 sensor 619”, wherein the “CO.sub.2 sensor 619” extends to the patient interface through the “TTSV catheter connector 610”.

Response to Arguments
Applicant's arguments, filed on August 17, 2022, have been fully considered but they are not persuasive.
Although Primary Examiner appreciates Applicant’s amendments to the independent claims, Claims 1, 13, and 18, now requiring the features of “a rigid tube”, “configured to receive an inhalation gas, and to slidably engage a mixed gas fitting”, and “configured to slidably engage directly to an inlet of an inhalation mask”, the subject matter added to the claims does not overcome the prior art of Dryden alone or in combination. 
As stated in the Office Action, mailed on May 19, 2022, “Dryden discloses a fitting (Figure 1) comprising a tube (23, “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45) having a proximal end inlet (via 18, “gas machine end of the hose assembly” - “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45; also see: “the anesthetic gas machine 18” Column 2, Lines 20-25) and a distal end outlet (via 17, “the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12.” Column 2, Lines 35-45).”
Regarding the feature of “a rigid tube”, Dryden discloses “The machine end adaptor 23 is typically made of polyvinylchloride.” (Column 4, Lines 25-30).  By convention, “polyvinylchloride” is a well-known polymer material utilized in medical devices to form airways for breathing devices having sufficient rigidity to withstanding cleaning, sanitization, and /or sterilization of the medical devices between patients to prevent contamination.  Additionally, the term “rigid” is a relative concept, whereby Applicant has provided no breadth or scope as to the degree of rigidity (Shore durometer rating) of the tube as compared to another tube of a different material, thickness, etc. that is needed to meet the requirements of the claims.  Still further, as shown in Figure 2 and better seen in the embodiment of Figure 4, the thickness and material composition of the rigid tube (23 of Figure 2 and 32 of Figure 4) is significantly thicker than the corrugated region of tube (17) upon which it connects at the distal end.  This thickness of the rigid tube (23)  imparts a rigidity stronger than that of the corrugated region of the tube (17) to maintain the connection between components of the medical device.  Consequently, the Primary Examiner defined tube (23) is in unequivocally a rigid tube (23) as claimed.  
Regarding the feature of “configured to receive an inhalation gas, and to slidably engage a mixed gas fitting”, Dryden discloses the proximal end inlet (via 18 of 23) receives inhalation gas (from 18, “includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18” Column 2, Lines 20-25) and to slidably engage (as best seen Figure 1, wherein the port of 18 is inserted within the bulbous region of 23 at the connection of 18) with a mixed gas fitting (defined as the port of 18 providing anesthetic gas).  
With respect to the term “mixed gas fitting”, the port of 18 is a mixed gas fitting as anesthetic gas by convention includes oxygen admixed with the anesthetic to sedate the patient.  
Applicant is reminded, although the claims are given their broadest reasonable interpretation consistent with the specification, limitations from the specification are not read into the claims.  It appears the disclosure of the mixed gas fitting as shown in Paragraphs 0077-0079 may be required within the claim listing to make a clear and unmistakable correlation to the breadth and scope of the term “mixed gas fitting”.  Appropriate clarifications are suggested to further provide limitations to the meaning of the term “mixed gas fitting”.  Nevertheless, as the claim listing as currently pending provides no breadth and scope to the term “mixed gas fitting”, the Primary Examiner defined orientation of the proximal end inlet meets the intended use configuration as claimed.
Regarding the feature of “configured to slidably engage directly to an inlet of an inhalation mask”, Dryden discloses the distal end outlet (via 17 of 23) to slidably engage directly to an inlet (via 12 or 13, “a patient mask 11 is shown connected to an elbow 12, connected to a "bifurcated wye" 13 of the breathing hose assembly 14 which includes hoses 16 and 17 connectable directly or indirectly to the anesthetic gas machine 18 as shown in dotted lines” Column 2, Lines 20-25) of an inhalation mask (11, “patient mask 11”).
With respect to the term “directly”, Applicant is reminded pursuant to MPEP 2111.03 (I) - “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)”.  In this case, the intermediary “additional, unrecited elements” between the rigid tube (23) and the inhalation mask (11) are not precluded or excluded by the transitional phrase “comprising”. Consequently, the Primary Examiner defined orientation of the distal end outlet meets the intended use configuration as claimed. 

Additionally, the specification objection of the abstract has not been addressed. 

In the interest of advancing prosecution in this application, Primary Examiner suggests Applicant review the prior art made of record in the following paragraphs. In particular: 
DiBenedetto (4,602,644)- Figure 5:


    PNG
    media_image1.png
    383
    491
    media_image1.png
    Greyscale



Boussignac et al. (6,273,087) - Figure 1:

    PNG
    media_image2.png
    478
    453
    media_image2.png
    Greyscale

Allum et al. (9,199,053) - Figure 1:


    PNG
    media_image3.png
    424
    631
    media_image3.png
    Greyscale

Upon review of the aforementioned prior art references, it appears the most advantageous path forward in prosecution includes positive recitation of the following bolded features within the independent claims:
“a disposable inhalation mask, is fitted on the face of the patient to cover the nose and/or the mouth.” (Para 0004),
“A capnography fitting that fits inhalation masks of various sizes and shapes would be beneficial.” (Para 0008),
“a capnography fitting that is designed to connect to an inhalation mask (e.g., nasal mask) so that viable carbon dioxide readings can be obtained from an air sample obtained from a patient's exhaled gas. The samples are then analyzed and displayed on the capnography device in order to track the patient's breathing patterns as a method to monitor the patient's breathing and respiratory status in real time. ” (Para 0042),
“The mixed gas fitting includes an interior surface that defines a channel 114. The channel is configured for engagement with an end 116 of the gas delivery hose that is inserted into an opening 118 located at the second end of the mixed gas fitting.” (Para 0078),
“The mixed gas fitting includes an exterior surface 120 that defines a first portion 122 and a second portion 124. … The first portion has a diameter D5 and the second portion has a diameter D6, as shown in FIG. 9. Diameter D5 is smaller than diameter D6 such that the proximal end inlet of the tube of the fitting only engages with the first portion and further translation of the fitting is prevented by the second portion. Diameter D5 is also smaller than diameter D1 of the proximal end inlet such that the first portion can slidably engage within the proximal end inlet.”(Para 0079), 
“inserting a first end of a mixed gas fitting into the proximal end inlet of the tube; coupling a second end of the mixed gas delivery fitting to a delivery hose that is attached to a vacuum source” (Para 0090), 
“a mixed gas fitting comprising a first end configured to engage the proximal end inlet, and a second end configured to engage a gas delivery hose connected to a gas source; and a sampling tube configured to extend out of the distal end outlet of the tube.” (Para 0095), 
“The opening of the angled port leads into an inner surface 46 that comprises threading 48, as shown in FIG. 3. In some embodiments, the entire inner surface of the angled port is threaded or is at least partially threaded for engagement with a luer fitting, as described herein.” (Para 0058), 
“The angled port of the capnography fitting as described above, is configured to couple with a luer fitting, such as a female luer lock 52, an internally threaded cap 54, a sampling tube 56 and a return conduit 58” (Para 0068), and 
“The first end of the return conduit is configured to engage a portion of a capnography monitor and the second end of the return conduit is configured to engage the first tip of the internally threaded cap.” (Para 0071).

More generally, explicit structure and functionality of the inhalation mask, positive recitation of the capnography device, explicit structure and functionality of the mixed gas fitting, and the threaded connection on the angled port for receipt of the sampling tube within the angled port connecting the capnograph device to the inlet of the inhalation mask. 
Applicant is advised these suggestions are NOT an indication of allowable subject matter and WILL be subject to further search and consideration.  Nevertheless, Applicant can receive consideration of these or any other features by filing an After Final Consideration Pilot 2.0 (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiBenedetto (4,602,644), Boussignac et al. (6,273,087 and 8,312,882), and Allum et al. (9,199,053) each disclose additional inhalation masks in the form of nasal interfaces having the features of a rigid tube upon which gas is introduced at the proximal end inlet, gas exits at a distal end outlet, and further including an intermediary structure between the proximal end inlet and distal end outlet for sampling conditions of the system, wherein the distal end outlet is connected to the inhalation mask - nasal interface inlet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785